PER CURIAM.
This is a petition for review of a Court of Appeals order of May 31, 1976, denying defendant’s motion to dismiss the appeal.
We deny the petition because this is not a petition for review of a decision of the Court of Appeals. ORS 2.520 provides:
"Any party aggrieved by a decision of the Court of Appeals may petition the Supreme Court for review within 30 days after the date of the decision, in such manner as provided by rules of the Supreme Court.” (Emphasis added.)
Rule 9.10 provides:
"A petition for review of a Court of Appeals decision * * * shall be prepared * * *
"The petition shall contain in the following order: a prayer for review;
the date of the decision of the Court of Appeals;
a statement of the points relied upon for reversal of the decision of the Court of Appeals;
a short statement of facts relevant to the appeal, but facts correctly stated in the opinion of the Court of Appeals shall not be restated;
a short argument including appropriate authorities stating why review is warranted;
a copy of the opinion of the Court of Appeals.
“A petition for review of a decision of the Court of Appeals shall be allowed whenever three or more judges of the Supreme Court vote to allow it.
* * * * ”
See also ORS 19.140.
The action of the Court of Appeals is not a decision because it is not a final disposition of the case by the Court of Appeals.